Case 6:19-cv-01179-PGB-LRH Document 57 Filed 02/24/20 Page 1 of 12 PageID 643



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


VPNETWORKS, LLC
D/B/A TORGUARD,                                             CASE NO.: 6:19-cv-01179
              Plaintiff,

       v.

COLLECTIVE 7, INC., and TEFINCOM S.A.
D/B/A NORDVPN,

            Defendants.
___________________________________________/

            DEFENDANT COLLECTIVE 7 INC.’S ANSWER, DEFENSES AND
               AFFIRMATIVE DEFENSES TO AMENDED COMPLAINT

    Defendant Collective 7, Inc. (“C7”), by and through its undersigned counsel, submits its

answer, defenses and affirmative defenses to VPNETWORKS, LLC d/b/a Torguard’s

(“Torguard”) Amended Complaint dated February 20, 2020 [DE-55] (“Complaint”), as follows:

                               SUMMARY OF THE ACTION

       1.     C7 denies knowledge sufficient to form a belief as to the truth of the allegations

contained within paragraph 1 of the Complaint so C7 denies same and demands strict proof

thereof.

       2.     C7 denies knowledge sufficient to form a belief as to the truth of the allegations

contained within paragraph 2 of the Complaint so C7 denies same and demands strict proof

thereof.

       3.     With regard to the allegations contained within paragraph 3 of the Complaint, C7

admits that it is an Ontario Business Corporation and previously provided services to Torguard.

C7 denies the remaining allegations contained within paragraph 3 of the Complaint.
Case 6:19-cv-01179-PGB-LRH Document 57 Filed 02/24/20 Page 2 of 12 PageID 644
                                                                               Case No.: 6:19-cv-01179
                                                                                                Page 2

       4.      C7 denies the allegations contained within paragraph 4 of the Complaint.

       5.      With regard to the allegations contained within paragraph 5 of the Complaint, C7

denies that NordVPN obtained Torguard information from C7. C7 denies knowledge sufficient

to form a belief as to the truth of the remaining allegations contained within paragraph 5 of the

Complaint so C7 denies same and demands strict proof thereof.

       6. C7 denies knowledge sufficient to form a belief as to the truth of the allegations

contained within paragraph 6 of the Complaint so C7 denies same and demands strict proof

thereof.

       7. With regard to the allegations contained within paragraph 7 of the Complaint, C7

admits that Torguard seeks the stated relief, but denies that Torguard is entitled to any relief

against C7. C7 denies the remaining allegations contained within paragraph 7 of the Complaint.


                                             PARTIES

       8. C7 denies knowledge sufficient to form a belief as to the truth of the allegations

contained within paragraph 8 of the Complaint so C7 denies same and demands strict proof

thereof.

       9. With regard to the allegations contained within paragraph 9 of the Complaint, C7

admits that it is an Ontario Business Corporation organized under the laws of Ontario, Canada

with principal place of business in Ontario, Canada and previously provided services to

Torguard. C7 denies the remaining allegations contained within paragraph 9 of the Complaint.

       10. C7 denies the allegations contained within paragraph 10 of the Complaint.

       11.     C7 denies knowledge sufficient to form a belief as to the truth of the allegations

contained within paragraph 11 of the Complaint so C7 denies same and demands strict proof

thereof.
Case 6:19-cv-01179-PGB-LRH Document 57 Filed 02/24/20 Page 3 of 12 PageID 645
                                                                            Case No.: 6:19-cv-01179
                                                                                             Page 3

       12.    C7 denies knowledge sufficient to form a belief as to the truth of the allegations

contained within paragraph 12 of the Complaint so C7 denies same and demands strict proof

thereof.

       13.    C7 denies knowledge sufficient to form a belief as to the truth of the allegations

contained within paragraph 13 of the Complaint so C7 denies same and demands strict proof

thereof.

       14.    C7 denies knowledge sufficient to form a belief as to the truth of the allegations

contained within paragraph 14 of the Complaint so C7 denies same and demands strict proof

thereof.

       15.    C7 denies knowledge sufficient to form a belief as to the truth of the allegations

contained within paragraph 15 of the Complaint so C7 denies same and demands strict proof

thereof.

       16.    C7 denies knowledge sufficient to form a belief as to the truth of the allegations

contained within paragraph 16 of the Complaint so C7 denies same and demands strict proof

thereof.

       17.    C7 denies knowledge sufficient to form a belief as to the truth of the allegations

contained within paragraph 17 of the Complaint so C7 denies same and demands strict proof

thereof.

       18.    C7 denies knowledge sufficient to form a belief as to the truth of the allegations

contained within paragraph 18 of the Complaint so C7 denies same and demands strict proof

thereof.
Case 6:19-cv-01179-PGB-LRH Document 57 Filed 02/24/20 Page 4 of 12 PageID 646
                                                                             Case No.: 6:19-cv-01179
                                                                                              Page 4

       19.    C7 denies knowledge sufficient to form a belief as to the truth of the allegations

contained within paragraph 19 of the Complaint so C7 denies same and demands strict proof

thereof.

       20.    C7 denies knowledge sufficient to form a belief as to the truth of the allegations

contained within paragraph 20 of the Complaint so C7 denies same and demands strict proof

thereof.

       21.    C7 denies knowledge sufficient to form a belief as to the truth of the allegations

contained within paragraph 21 of the Complaint so C7 denies same and demands strict proof

thereof.

       22.    C7 denies knowledge sufficient to form a belief as to the truth of the allegations

contained within paragraph 22 of the Complaint so C7 denies same and demands strict proof

thereof.


                                JURISDICTION AND VENUE

       23. C7 denies knowledge sufficient to form a belief as to the truth of the allegations

contained within paragraph 23 of the Complaint so C7 denies same and demands strict proof

thereof.

       24. C7 denies the allegations contained within paragraph 24 of the Complaint.

       25. C7 denies the allegations contained within paragraph 25 of the Complaint.

       26. C7 denies the allegations contained within paragraph 26 of the Complaint.

                                 FACTUAL BACKGROUND

       27. C7 denies knowledge sufficient to form a belief as to the truth of the allegations

contained within paragraph 27 of the Complaint so C7 denies same and demands strict proof

thereof.
Case 6:19-cv-01179-PGB-LRH Document 57 Filed 02/24/20 Page 5 of 12 PageID 647
                                                                             Case No.: 6:19-cv-01179
                                                                                              Page 5

       28. C7 denies knowledge sufficient to form a belief as to the truth of the allegations

contained within paragraph 28 of the Complaint so C7 denies same and demands strict proof

thereof.

       29. With regard to the allegations contained within paragraph 16 of the Complaint, C7

admits that it contracted with Torguard. C7 denies the remaining allegations contained within

paragraph 29 of the Complaint.

       30. C7 denies knowledge sufficient to form a belief as to the truth of the allegations

contained within paragraph 30 of the Complaint so C7 denies same and demands strict proof

thereof.

       31. C7 denies knowledge sufficient to form a belief as to the truth of the allegations

contained within paragraph 31 of the Complaint so C7 denies same and demands strict proof

thereof.

       32. C7 denies the allegations contained within paragraph 32 of the Complaint.

       33. C7 denies knowledge sufficient to form a belief as to the truth of the allegations

contained within paragraph 33 of the Complaint so C7 denies same and demands strict proof

thereof.

       34. C7 denies knowledge sufficient to form a belief as to the truth of the allegations

contained within paragraph 34 of the Complaint so C7 denies same and demands strict proof

thereof.

       35. C7 denies knowledge sufficient to form a belief as to the truth of the allegations

contained within paragraph 35 of the Complaint so C7 denies same and demands strict proof

thereof.
Case 6:19-cv-01179-PGB-LRH Document 57 Filed 02/24/20 Page 6 of 12 PageID 648
                                                                             Case No.: 6:19-cv-01179
                                                                                              Page 6

       36. C7 denies knowledge sufficient to form a belief as to the truth of the allegations

contained within paragraph 36 of the Complaint so C7 denies same and demands strict proof

thereof.

       37. C7 denies knowledge sufficient to form a belief as to the truth of the allegations

contained within paragraph 37 of the Complaint so C7 denies same and demands strict proof

thereof.

       38. C7 denies knowledge sufficient to form a belief as to the truth of the allegations

contained within paragraph 28 of the Complaint so C7 denies same and demands strict proof

thereof.

       39. C7 denies knowledge sufficient to form a belief as to the truth of the allegations

contained within paragraph 39 of the Complaint so C7 denies same and demands strict proof

thereof.

       40. C7 denies knowledge sufficient to form a belief as to the truth of the allegations

contained within paragraph 40 of the Complaint so C7 denies same and demands strict proof

thereof.

       41. C7 denies the allegations contained within paragraph 41 of the Complaint.

       42. In response to the allegations contained within paragraph 42 of the Complaint, C7

admits that TorGuard improperly terminated its agreement with C7. C7 denies the remaining

allegations contained within paragraph 42 of the Complaint.

       43. C7 denies the allegations contained within paragraph 43 of the Complaint.

       44. C7 denies the allegations contained within paragraph 44 of the Complaint.
Case 6:19-cv-01179-PGB-LRH Document 57 Filed 02/24/20 Page 7 of 12 PageID 649
                                                                             Case No.: 6:19-cv-01179
                                                                                              Page 7

       45. C7 denies knowledge sufficient to form a belief as to the truth of the allegations

contained within paragraph 45 of the Complaint so C7 denies same and demands strict proof

thereof.

       46. C7 denies knowledge sufficient to form a belief as to the truth of the allegations

contained within paragraph 46 of the Complaint so C7 denies same and demands strict proof

thereof.

       47. C7 denies knowledge sufficient to form a belief as to the truth of the allegations

contained within paragraph 47 of the Complaint so C7 denies same and demands strict proof

thereof.

       48. C7 denies the allegations contained within paragraph 48 of the Complaint.

       49. C7 denies the allegations contained within paragraph 49 of the Complaint.

       50. C7 denies the allegations contained within paragraph 50 of the Complaint.

       51. C7 denies the allegations contained within paragraph 51 of the Complaint.



                               COUNT I
    VIOLATION OF FLORIDA COMPUTER ABUSE AND DATA RECOVERY ACT
                              (“CADRA”)
                           Against Defendants

       52. No responsive pleading is necessary.

       53. C7 denies the allegations contained within paragraph 53 of the Complaint.

       54. C7 denies the allegations contained within paragraph 54 of the Complaint.

       55. C7 denies the allegations contained within paragraph 55 of the Complaint.

       56. C7 denies the allegations contained within paragraph 56 of the Complaint.

       57. C7 denies the allegations contained within paragraph 57 of the Complaint.

       58. C7 denies the allegations contained within paragraph 58 of the Complaint.
Case 6:19-cv-01179-PGB-LRH Document 57 Filed 02/24/20 Page 8 of 12 PageID 650
                                                                         Case No.: 6:19-cv-01179
                                                                                          Page 8



      59. C7 denies the allegations contained within paragraph 59 of the Complaint.

      60. C7 denies the allegations contained within paragraph 60 of the Complaint.

      61. C7 denies the allegations contained within paragraph 61 of the Complaint.


                             COUNT II
     VIOLATION OF FLORIDA UNIFORM TRADE SECRETS ACT (“FUTSA”)
                          Against Defendants

      62. No responsive pleading is necessary.

      63. C7 denies the allegations contained within paragraph 63 of the Complaint.

      64. C7 denies the allegations contained within paragraph 64 of the Complaint.

      65. C7 denies the allegations contained within paragraph 65 of the Complaint.

      66. C7 denies the allegations contained within paragraph 66 of the Complaint.

      67. C7 denies the allegations contained within paragraph 67 of the Complaint.

      68. C7 denies the allegations contained within paragraph 68 of the Complaint.

      69. C7 denies the allegations contained within paragraph 69 of the Complaint.

      70. C7 denies the allegations contained within paragraph 70 of the Complaint.

                            COUNT III
  TORTIOUS INTERFERENCE WITH TORGUARD’S BUSINESS RELATIONSHIPS
                         Against Defendants

      71. No responsive pleading is necessary.

      72. C7 denies the allegations contained within paragraph 72 of the Complaint.

      73. C7 denies the allegations contained within paragraph 73 of the Complaint.

      74. C7 denies the allegations contained within paragraph 74 of the Complaint.

      75. C7 denies the allegations contained within paragraph 75 of the Complaint.

      76. C7 denies the allegations contained within paragraph 76 of the Complaint.
Case 6:19-cv-01179-PGB-LRH Document 57 Filed 02/24/20 Page 9 of 12 PageID 651
                                                                                Case No.: 6:19-cv-01179
                                                                                                 Page 9

        77. C7 denies the allegations contained within paragraph 77 of the Complaint.

        78. C7 denies the allegations contained within paragraph 78 of the Complaint.

        79. C7 denies the allegations contained within paragraph 79 of the Complaint.

                                   AFFIRMATIVE DEFENSES

        1.      The Court lacks personal jurisdiction over C7 because it did not commit torts in

Florida. C7, a Canadian entity located in Canada, is not subject to general or specific personal

jurisdiction in Florida.

        2.      C7 reserves the right to object to application of diversity jurisdiction once the

citizenship of the other parties is revealed in discovery.

        3.      The case is barred because TorGuard has failed to identify the trade secrets and

other confidential information at issue in this case. “In a trade secret action, the plaintiff bears the

burden of demonstrating both that the specific information it seeks to protect is secret and that it

has taken reasonable steps to protect this secrecy.” American Red Cross v. Palm Beach Blood

Bank, Inc., 143 F.3d 1407, 1410 (11th Cir. 1998) (interpreting definition of “trade secret” under

the Florida Uniform Trade Secrets Act). A plaintiff has the burden to describe the alleged trade

secret with reasonable particularity. Levenger Co. v. Feldman, 516 F.Supp.2d 1272, 1287 (S.D.

Fla. 2007). Similarly, in an action for breach of contract, the plaintiff must allege how the

defendant breached the contract. Behrman v. Allstate Ins. Co., 388 F. Supp. 2d 1346, 1352-53

(S.D. Fla. 2005) (dismissing contract claim where plaintiff failed to identify how defendants

materially breached the contract).

        4.      Counts I and III are preempted. In Count II, TorGuard alleges a claim for

misappropriation of trade secrets under the Florida Uniform Trade Secret Act, Fla. Stat. §§

688.01, et seq. (“FUTSA”). Section 688.008 of the FUTSA provides that the FUTSA
Case 6:19-cv-01179-PGB-LRH Document 57 Filed 02/24/20 Page 10 of 12 PageID 652
                                                                                Case No.: 6:19-cv-01179
                                                                                                Page 10

 “displace[s] conflicting tort, restitutionary, and other law of this state providing civil remedies

 for misappropriation of a trade secret.” Id. at § 688.008(1). Counts I (CADRA) and Count III

 (tortious interference) seek relief for the same conduct under Florida state law---

 misappropriation of the same unidentified trade secrets that allegedly led to disabling of

 TorGuard’s website.

        5.      Count III (tortious interference with business relationships) fails as a matter of

 law because TorGuard did not allege protectable business relationships. “As a general rule, an

 action for tortious interference with a business relationship requires

 business relationship evidenced by an actual and identifiable understanding or agreement which

 in all probability would have been completed if the defendant had not interfered.” Id. at 815.

 Indeed, the Florida Supreme Court has stated that “in order to establish the tort

 of tortious interference with a business relationship, the plaintiff must prove

 a business relationship with identifiable customers.” Ferguson Transp., Inc. v. N. Am. Van

 Lines, Inc., 687 So.2d 821 (Fla.1996). Torguard’s allegation of business relationships with its

 current and potential customers is insufficiently vague to meet the pleading standard. Coach

 Services, Inc. v. 777 Lucky Accessories, Inc., 752 F.Supp.2d 1271, 1273 (S.D. Fla. 2010)

 (allegation of relationship with “various customers” insufficiently identifiable to survive a

 motion to dismiss).

        6.      To the extent that Shiv Gautam engaged in tortious conduct, he did so outside the

 scope of any agency with C7.


        WHEREFORE, C7 respectfully requests that the Court dismiss the Complaint with

 prejudice, award C7 its reasonable attorney’s fees and costs incurred in the defense of this matter
Case 6:19-cv-01179-PGB-LRH Document 57 Filed 02/24/20 Page 11 of 12 PageID 653
                                                                             Case No.: 6:19-cv-01179
                                                                                             Page 11

 pursuant to the statutes sued under and other applicable law and award C7 such further relief as

 the Court deems just and proper.

         DATED: February 24, 2020               s/ Geoffrey M. Cahen
                                                Geoffrey M. Cahen
                                                Fla. Bar No. 001339
                                                CAHEN LAW, P.A.
                                                1900 Glades Road, Suite 270
                                                Boca Raton, FL 33432
                                                Telephone: (561) 922-0430
                                                E-Mail: geoff@cahenlaw.com

                                                Attorney for Defendant Collective 7, Inc.




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on February 24, 2020 a true and correct copy of the foregoing

 has been filed via CM/ECF to the parties on the below service list.

        ADAM C. LOSEY, ESQ.                          RYAN THOMAS SANTURRI, ESQ.
        Primary Email: alosey@losey.law              Email: rsanturri@allendyer.com
        KAREN L. MIDDLEKAUFF, ESQ.
        Primary Email: kmiddlekauff@losey.law
        LOSEY PLLC                                   ALLEN, DYER, DOPPELT & GILCHRIST
        1420 Edgewater Drive                         255 S. Orange Ave., #1401
        Orlando, Florida 32804                       Orlando, Florida 32801
        Phone: 407.906.1605                          Phone: 407.841.2330

        Counsel for Plaintiff                        Counsel for Defendant TEFINCOM S.A.
                                                     D/B/A NORDVPN

        Thomas McDermott, Esq.
        901 NW 8th Avenue, Suite B-17
        Gainesville FL 32601
        E-mail: mcdermott.lawyer@gmail.com
        Attorney for Defendant Shivom Gautam


        Bradley R. Johnson, Esq.
        Florida Bar No. 709425
        Michael R. Freed, Esq.
Case 6:19-cv-01179-PGB-LRH Document 57 Filed 02/24/20 Page 12 of 12 PageID 654
                                                            Case No.: 6:19-cv-01179
                                                                            Page 12

       Florida Bar No. 69205
       Preethi Sekharan, Esq.
       Florida Bar No. 813591
       Pierce N. Giboney, Esq.
       Florida Bar No. 124704
       GUNSTER YOAKLEY & STEWART, P.A.
       225 Water Street, Suite 1750,
       Jacksonville, Florida 32202
       Email: bjohnson@gunster.com
       Email: mfreed@gunster.com
       Email: psekharan@gunster.com
       Email: pgiboney@gunster.com
       Email: yarnold@gunster.com
       Counsel for Tefincom S.A.


                                    /s/ Geoffrey M. Cahen
                                    GEOFFREY M. CAHEN
